July 5, 1910. The opinion of the Court was delivered by
This is an action for specific performance of a contract. The facts are fully stated in the decree of his Honor, the Circuit Judge, which will be reported.
The question presented by the exceptions is whether there was error on the part of the Circuit Judge in ruling, that in the deed under which all the parties claim, "issue" is a word of limitation. As a similar question has undergone judicial investigation in the recent case of Williams v. Gause, 83 S.C. 265, we deem it only necessary to cite this case to show that "issue" mentioned in the deed is a word of limitation and not of purchase. The appellant's attorneys were permitted to review the case of Williams v. Gause, 83 S.C. 265, but the Court adheres to the views therein expressed.
It is the judgment of this Court that the judgment of the Circuit Court be affirmed.